Case 4:19-cv-00669-ALM-CAN Document 57 Filed 03/02/21 Page 1 of 1 PageID #: 326




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                §
                                                   §
                 Plaintiff,                        §   CIVIL ACTION NO. 4:19-CV-00669-ALM-
  v.                                               §                 CAN
                                                   §
  CREATIVE EDGE MARKETING, LLC,                    §
  ET AL.,                                          §
                                                   §
                 Defendants.
                                               ORDER

        Pending before the Court is Leland McRae’s (“Movant”) Motion to Withdraw as Counsel

 [Dkt. 54] and Supplemental Motion to Withdraw [Dkt. 56] (collectively, the “Motion to

 Withdraw”). Movant requests leave to withdraw as counsel for Plaintiff Craig Cunningham as he

 “has recently accepted a new position with the Hill Country Regional Public Defender’s Office”

 [Dkt. 54 at 1]. Plaintiff is unopposed to the withdrawal and intends going forward to proceed

 pro se [Dkt. 56]. After reviewing the Motion to Withdraw [Dkts. 54; 56], and all other relevant

 filings, the Court finds that the Motion to Withdraw [Dkts. 54; 56] should be GRANTED.

 Accordingly,

        Leland McRae is hereby withdrawn as counsel of record for Plaintiff Craig Cunningham

 and relieved of all further duties in this case on his behalf. Plaintiff’s pro se appearance should be

 entered on the docket.

        IT IS SO ORDERED.
        SIGNED this 2nd day of March, 2021.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE

 ORDER – Page Solo
